 

Exhibit 10.2

 

[tlogo.jpg]

 

Dated 13 November 2015

 

Intra-Group Loan Agreement

 

between

 

Teligent Luxembourg S.à r.l

as Borrower

 

and

 

Teligent, Inc.

as Lender

 

White & Case LLP

5 Old Broad Street

London EC2N 1DW

 

 

 

 

THIS INTRA-GROUP LOAN AGREEMENT is made on 13 November 2015 between:

 

(1)Teligent Luxembourg S.à r.l (company number B. 201307), a company
incorporated in Luxembourg, whose registered office is at 9A Boulevard Prince
Henri; L-1724 Luxembourg, Grand Duchy of Luxembourg (the “Borrower”); and

 

(2)Teligent, Inc. (company number 842746), a company incorporated in Delaware,
USA, whose registered office is at 105 Lincoln Ave., Buena, NJ (the “Lender”).

 

BACKGROUND

 

(A)The Lender wishes to make available a loan facility in the principal amount
of US$28,185,847 to the Borrower on the terms set out in this Agreement.

 

IT IS AGREED as follows:

 

1.DEFINITIONS AND INTERPRETATION

 

In this Agreement, unless the context otherwise requires, the provisions in this
Clause 1 apply:

 

1.1Definitions:

 

“Applicable Minimum Equity” means the lesser of: (i) the principal amount and
interest accrued thereon of the Defaulted Loan and (ii) the Total Minimum Equity
multiplied by the ratio of (a) the principal amount due by the Group Debtor
under the Defaulted Loan to (b) the aggregate principal amount due to the
Borrower by its group companies under the respective loan agreements.”

 

“Loan” means a loan made or to be made by the Lender to the Borrower under this
Agreement or the principal amount outstanding for the time being of that loan;

 

“Agreement” means this intra-group loan agreement; and

 

“Parties” means the parties to this Agreement and “Party” means any one of them.

 

“Maturity Date” means 13 November 2022.

 

“Total Minimum Equity” means the lesser of (i) one percent (1%) of the sum of
the principal amount of the loans provided by the Company to its group companies
on the date hereof and (ii) an amount of US$ equivalent to EUR 2,000,000.

 

1.2Singular, plural, gender

 

References to one gender include all genders and references to the singular
include the plural and vice versa.

 

1.3Clauses and Headings

 

References to Clauses are to Clauses of this Agreement.

 

1.4References to persons and companies

 

References to:

 

 

 

 

(a)a person include any firm, company, government, state, partnership, trust or
unincorporated association (whether or not having separate legal personality);
and

 

(b)a company shall include any company, corporation or any body corporate,
wherever incorporated.

 

1.5References to documents

 

References to any document (including to this Agreement) shall include that
document as amended or novated and any amendment or novation.

 

2.LOAN

 

2.1The Lender shall make available to the Borrower a loan facility in the
aggregate principal amount of US$28,185,847 on and subject to the terms and
conditions set out in this Agreement.

 

2.2The Lender shall advance to the Borrower such sums as the Borrower may
request from time to time, provided that:

 

(a)the Borrower gives notice to the Lender specifying the amount of the proposed
Loan, the account to which the proposed Loan is to be advanced and the date when
the proposed Loan is to be advanced; and

 

(b)the amount of the proposed Loan, when aggregated with the aggregate amount of
all outstanding Loans, shall not exceed the amount specified in Clause 2.1.

 

2.3All Loans made by the Lender under this Agreement shall be paid by
telegraphic transfer for same day value to such account as the Borrower
nominates from time to time, or in such other manner as the Parties agree in
writing.

 

3.PURPOSE

 

The purpose of the Loans is to provide the Borrower with funding. The Borrower
may use the Loan amounts for on-lending the amounts received in the form of
interest bearing loans to its subsidiaries or for capitalising subsidiaries.

 

4.INTEREST

 

4.1The interest on the principal amount of each Loan shall accrue at a rate
equal to the short-term Applicable Federal Rate published by the Internal
Revenue Service for the month of November and shall reset annually (the
“Interest Rate”). The initial Interest Rate shall equal 0.49 percent per annum
(which interest rate is based on the short-term Applicable Federal Rate
published by the Internal Revenue Service in the Revenue Ruling 2015-22.)
Interest accruals and payments will be calculated on the actual number of days
elapsed and a 360 day year.

 

4.2Interest on each Loan shall be payable annually on 13 November.

 

5.REPAYMENT AND PREPAYMENT

 

5.1The Borrower shall repay all outstanding Loans, together with all interest
accrued on it and all other amounts then due from the Borrower under this
Agreement, on the Maturity Date or following a demand by the Lender, whichever
is earlier.

 

2

 

 

5.2The Borrower may prepay the whole or any part of the Loans to the Lender at
any time prior to the Maturity Date (together with all interest accrued but
otherwise without any premium or penalty).

 

5.3A certificate from the Lender as to the amount at any time due from the
Borrower under this Agreement shall, in the absence of manifest error, be
conclusive.

 

6.PAYMENTS

 

6.1All payments due to be made by the Borrower under this Agreement shall be
made:

 

(a)in full without any set-off or counterclaim (unless otherwise agreed) or any
deductions for, or on account of, any present or future income or other taxes,
levies, duties or charges whatsoever, except as required by law; and

 

(b)to such account as notified to the Borrower by the Lender from time to time,
or in such other manner as the Parties may agree in writing.

 

6.2If the Borrower is required by law to make any such deduction or withholding,
the Borrower shall promptly pay the Lender the additional amount it would have
received had there been no such deduction or withholding.

 

7.LIMITED RECOURSE

 

7.1In the event that any of the Borrower's group companies (each a “Group
Debtor”) to which the Borrower provides loans with the funds provided under this
Agreement cannot pay any amount when falling due and payable under the
respective loan agreements with the Borrower (each a “Defaulted Loan”), the
Borrower shall be considered to have satisfied its payment obligations under
this Agreement in full and as final settlement upon the fulfilment of the
following conditions:

 

(a)the Borrower has paid to the Lender an amount equal to the Applicable Minimum
Equity;

 

(b)the Borrower has paid to the Lender all principal amount and interest
received from its group companies under the Defaulted Loan net of the Borrower's
arm's length compensation; and

 

(c)the Borrower has assigned to the Lender any remaining outstanding receivable
on the group companies and, as applicable, under the Defaulted Loan.

 

8.OTHER PROVISIONS

 

8.1Assignment

 

Neither Party may, without the prior written consent of the other, assign, grant
any security interest over, hold on trust or otherwise transfer the benefit of
all or any of its obligations under this Agreement, or any benefit arising under
or out of this Agreement.

 

8.2Whole Agreement

 

This Agreement contains the whole agreement between the Parties relating to the
subject matter of this Agreement at the date of this Agreement to the exclusion
of any terms implied by law which may be excluded by contract and supersedes any
previous written or oral agreement between the Parties in relation to the
matters dealt with in this Agreement.

 

3

 

 

8.3Third Party Rights

 

A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce any term, or enjoy any benefit under this
Agreement.

 

8.4Notices

 

(a)Any notice or other communication in connection with this Agreement (each, a
“Notice”) shall be:

 

(i)in writing;

 

(ii)delivered by email, hand, pre-paid first class post or courier; and

 

(iii)sent to such address as may be notified to the sending Party by the other
Party from time to time.

 

(b)A Notice shall be effective upon receipt and shall be deemed to have been
received:

 

(i)24 hours after posting, if delivered by pre-paid first class post;

 

(ii)at the time of delivery, if delivered by hand or courier; or

 

(iii)24 hours after it was sent, if sent by email.

 

8.5Counterparts

 

This Agreement may be executed in any number of counterparts each of which shall
be deemed an original, but all the counterparts shall together constitute one
and the same instrument. The Borrower and the Lender may enter into this
Agreement by executing any such counterpart.

 

8.6Governing law

 

This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law and the Parties irrevocably agree that the courts of England are to have
jurisdiction to settle any disputes which may arise out of or in connection with
this Agreement.

 

In witness whereof this Agreement has been duly executed in two originals on the
date first set out above.

 

4

 

 

SIGNED by Yves Cheret

 

on behalf of Teligent Luxembourg S.à r.l

 

SIGNED by Jenniffer Collins

 

on behalf of Teligent, Inc.

 

5

